Title: To George Washington from the Board of War, 10 May 1779
From: Board of War
To: Washington, George



Sir
War Office [Philadelphia] May 10th 1779

The Officers of Col. Proctor’s Regiment have express’d great Uneasiness on Acct of the unsettled Situation of their Rank. They even threaten not to march without their Commissions. The Papers relative to this Regiment were a considerable Time ago sent to General Knox. We beg Leave to suggest to your Excellency the Necessity of arranging this Regiment if it be possible as great Dissatisfaction prevails among its Officers & we are by no Means clear that they will march under their present Circumstances.
The Board have been frequently applied to on the Subject of Drums & Colours for the several Regiments. It is impossible to comply with all the Requisitions for these Articles as we have not materials to make either in sufficient Numbers. We hope however to have in a short Time a competent Number of Drums. So soon as they are made we send them to Camp as we find many Irregularities & Inconveniencies arise from delivering them or any other Articles here. As to Colours we have refused them for another Reason. The Baron Steuben mentioned when he was here that he would settle with your Excellency some Plan as to the Colours. It was intended that every Regiment should have two Colours—one the Standard of the United States which should be the same throughout the Army & the other a Regimental Colour which should vary according to the facings of the Regiments. But it is not yet settled what is the Standard of the U. States. If your Excellency will therefore favor us with your Opinion on the Subject we will report to Congress & request them to establish a Standard & so soon as this is done we will endeavour to get Materials & order a Number made sufficient for the Army. Neither can we tell what should be the Regimental Colours as the Uniforms were by a late resolution of Congress to be settled by your Excellency.
As we are not acquainted with the Circumstances of the Army & it being much more proper on a Variety of Accounts that you should judge of the Necessity of any Supplies demanded by the Officers, we beg you will be pleased to give it out in Orders that they shall not apply here for any Articles they are in Need of for the Troops at Camp as they will be furnished according the Ability of the Departments to supply them where the Troops are stationed. We are so frequently importuned for partial Supplies that your Excellency’s complying with the above Request would ease us much—But if it will throw a greater Burthen upon you we would not wish you to do it as we are perfectly willing to share your Difficulties on this or any other Occasion. Large Demands and small Means of satisfying them are disstressing as well to the Officers as to us who are too frequently incapable of granting their Requests as well from the Scantiness of our Stores as from a Conviction of the Impropriety of delivering them here. Troops on their Way to Camp & Recruits we always supply at least with so many Articles as will enable them to join the Army. We have the Honour to be with the greatest Respect your very obedient Servants
Richard PetersBy order
